Citation Nr: 1119856	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-31 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to non-service-connected death pension benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from August 1946 to April 1949 in the New Philippine Scouts.  He died in March 1994.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence, to include a certificate of death, shows that the Veteran died in March 1994 at age 69 of cardiorespiratory arrest, chronic obstructive pulmonary disease, emphysema, and bronchial asthma.

2.  The competent evidence does not show that the Veteran's fatal cardiorespiratory arrest, chronic obstructive pulmonary disease, emphysema and bronchial asthma were related to active service.

3.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

4.  The appellant is not entitled to receive non-service-connected death pension benefits based on the Veteran's recognized service in the New Philippine Scouts.

5.  The appellant filed her claim for accrued benefits more than 1 year after the Veteran's death.

6.  There is no evidence that any VA compensation was due and unpaid at the time of the Veteran's death.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2010).

2.  The eligibility criteria for entitlement to VA non-service-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1521, 1541, 1543 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3, 3.23 (2010).

3.  The eligibility criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5121 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in October 2008, VA notified the appellant of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the cause of the Veteran's death to active service and noted other types of evidence the appellant could submit in support of her claims.  The appellant also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the appellant be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particular notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

The VCAA notice letter issued in this case generally complied with Hupp in that the appellant was advised of what was required to substantiate a claim of service connection for the cause of the Veteran's death (also considered a DIC claim under 38 U.S.C.A. § 1310).  Here, service connection was not in effect for any disabilities prior to the Veteran's death.  As will be explained below, the evidence does not support granting the appellant's claim of service connection for the cause of the Veteran's death.  The appellant also is not legally entitled to non-service-connected death pension benefits because the Veteran, prior to his death, lacked qualifying active service.  The appellant further is not entitled to accrued benefits because her claim was not timely filed and there is no evidence that any VA compensation was due and unpaid at the time of the Veteran's death.  Because the appellant was informed of the evidence needed to substantiate her claims, any failure of the RO to notify the appellant under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board acknowledges that the Veteran was not provided with Dingess-compliant notice in this case.  Because the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  Accordingly, the Board finds that the lack of Dingess-compliant notice in this case was not prejudicial to the appellant.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the appellant in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board, although she declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the appellant has not contended otherwise.  The appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits prior to his death such that a remand to obtain his SSA records is required.

The Board notes that the appellant submitted her own medical records in support of her claims.  Because there is no reasonable possibility that this evidence is relevant to the appellant's currently appealed claims, the Board finds that a remand to attempt to obtain additional medical records concerning the appellant's own medical treatment is not required.  

The Board also notes that, since the time of the Veteran's death, the appellant has submitted additional evidence, including her own medical records and lay statements, in support of her accrued benefits claim.  The Board observes in this regard that adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  Accordingly, the Board finds that none of the evidence submitted by the appellant since the Veteran's death can be considered in evaluating her accrued benefits claim.

In November 2008, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's service treatment records were missing and likely destroyed in the July 1973 fire at NPRC.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In an undated formal finding included in the claims file, the RO determined that it was reasonably certain that the Veteran's service treatment records did not exist and further efforts to obtain them would be futile.  The RO also sent the appellant a letter in February 2009 asking her to provide copies of any of the Veteran's service treatment records that were in her possession; there is no record of a response from the appellant.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the medical evidence, to include a certificate of death, shows that the Veteran died almost 45 years after his service separation of cardiorespiratory arrest, chronic obstructive pulmonary disease, emphysema, and bronchial asthma.  There is no medical evidence of continuity of symptoms or competent opinion of a nexus between the Veteran's fatal cardiorespiratory arrest, chronic obstructive pulmonary disease, emphysema, or bronchial asthma and any incident of service.  It also is pertinent to note that, at the time of the Veteran's death, service connection was not in effect for any disability.  There is no competent evidence, other than the appellant's statements, which indicates that the cause of the Veteran's death may be associated with service.  The appellant is not competent to testify as to cause of the Veteran's death as it requires medical expertise to diagnose.  Nor is the appellant competent to testify as to the etiology of the Veteran's cardiorespiratory arrest, chronic obstructive pulmonary disease, emphysema, or bronchial asthma prior to his death.  Thus, the Board finds that obtaining an opinion regarding the cause of the Veteran's death or the asserted etiological relationship between cardiorespiratory arrest, chronic obstructive pulmonary disease, emphysema, or bronchial asthma and active service is not required even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the appellant and no further action is necessary to meet the requirements of the VCAA.  

Service Connection for the Cause of the Veteran's Death

The appellant contends that the cause of the Veteran's death is related to active service.  She essentially contends that the Veteran incurred his fatal cardiorespiratory arrest, chronic obstructive pulmonary disease, emphysema, or bronchial asthma during active service in the New Philippine Scouts between August 1946 and April 1949.

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2010); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  The appellant has contended that the Veteran's fatal cardiorespiratory arrest, chronic obstructive pulmonary disease, emphysema, and bronchial asthma were incurred during active service and contributed to or caused his death almost 45 years after his service separation.  The competent evidence shows that the Veteran served with the New (or Special) Philippine Scouts between August 1946 and April 1949.  The Veteran died in March 1994.  A "Certification of Military Service" issued by NPRC in May 2000 indicates that the Veteran served as a Philippine Scout from August 1946 to April 1949 and was honorably discharged.

The Veteran's death certificate indicates that he died on March [redacted], 1994, at age 69.  The immediate cause of death was cardiorespiratory arrest.  The antecedent causes of death were chronic obstructive pulmonary disease and emphysema.  An underlying cause of death was bronchial asthma.  

The appellant submitted several lay affidavits in October 2008 concerning her marriage to the Veteran.

A "Medical Certificate" dated in November 2008 indicates that, prior to his death, the Veteran was treated and examined in a private hospital in the Philippines for chronic obstructive pulmonary disease with acute exacerbation.  It appears that the Veteran may have been hospitalized for several days in late February and early March 1994 for treatment of this disability.  The physician who completed this "Medical Certificate," Jennifer Ann M. Wi, M.D., stated that the Veteran had had no follow up since 1994.  Dr. Wi also stated that the certificate was issued "based on clinical record[s] on file in the hospital."  

A private chest x-ray dated in February 1994 just prior to the Veteran's death and attached to the November 2008 "Medical Certificate" indicates that, at the time of this chest x-ray, there was further diminution in the reticular and hazy right lower lobe densities and persistence of the same in the left lower lobe.  There was no change in the fibrotic right upper lung densities with retraction, pleural adhesions, and thickening as well as in the fibrocalcific left parahilar densities which are from previous pulmonary tuberculosis.  There also was no significant change noted in the degree of pulmonary emphysema, arterial hypertension, and bullous changes in the right upper lobe, right lower lobe, and left parahilar lung zones.  No pneumothorax was noted.

The Board acknowledges the appellant's assertion that the Veteran incurred his fatal cardiorespiratory arrest, chronic obstructive pulmonary disease, emphysema, and bronchial asthma during active service.  Although it is unfortunate that the Veteran's service treatment records were not available for review, the Board finds it significant that, at the time of the Veteran's death, service connection was not in effect for any disabilities, to include the fatal cardiorespiratory arrest, chronic obstructive pulmonary disease, emphysema, and bronchial asthma which caused his death in March 1994, almost 45 years after his service separation in April 1949.  The competent evidence also does not show that the Veteran's fatal cardiorespiratory arrest, chronic obstructive pulmonary disease, emphysema, and bronchial asthma were incurred during active service.  Dr. Wi did not indicate in her November 2008 "Medical Certificate" that the Veteran's chronic obstructive pulmonary disease (which was treated in February 1994 just prior to the Veteran's death 1 month later in March 1994) had been incurred in or otherwise was related to active service or any incident of service.  The February 1994 private chest x-ray only indicates that, at best, the Veteran's emphysema was present 1 month prior to his death.  The appellant also has not identified or submitted any competent evidence, to include a medical nexus, which relates the cause of the Veteran's death to active service.  In summary, the Board finds that service connection for the cause of the Veteran's death is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  The appellant also is competent to report what she observed of the Veteran's symptoms.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In contrast, when the Veteran thereafter reported his alleged in-service and post-service medical history to VA, he was seeking compensation and not medical treatment.  Similarly, when the appellant reported after the Veteran's death what she had observed of the Veteran's symptoms prior to his death, she was seeking compensation.  The Board is aware of an appellant's self interest in any claim for benefits.  The Board properly may consider the personal interest a claimant has in his or her own case but is not free to ignore his or her assertion as to any matter upon which he or she is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999), and Cartright, 2 Vet. App. at 25.

The appellant has asserted that the Veteran's active service caused the cardiorespiratory arrest, chronic obstructive pulmonary disease, emphysema, and bronchial asthma which led to his death 45 years later.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous respiratory symptoms after service separation.  Further, the Board concludes that the appellant's assertions of the Veteran's continued respiratory symptomatology, to include chronic obstructive pulmonary disease, emphysema, and bronchial asthma, since active service, while competent, are not credible.
  
The post-service medical evidence does not reflect complaints or treatment related to respiratory problems, to include chronic obstructive pulmonary disease, emphysema, and bronchial asthma, for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1949) and initial reported respiratory symptoms in February 1994 (a 45-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought treatment prior to his death for chronic obstructive pulmonary disease in 1994, several decades after his service separation, he did not report any relevant in-service history to his post-service treating physicians.  Such histories reported by the Veteran for treatment purposes prior to his death are of more probative value than the more recent assertions and histories given by the appellant for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board has weighed the appellant's statements as to continuity of the Veteran's symptomatology for respiratory problems, to include chronic obstructive pulmonary disease, emphysema, and bronchial asthma, and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for decades after service and the Veteran's previous statements made for treatment purposes just prior to his death.  For all of these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of respiratory symptoms, to include chronic obstructive pulmonary disease, emphysema, and bronchial asthma, between service separation and the Veteran's death.


Non-Service-Connected Death Pension Benefits

The appellant also has contended that she is entitled to non-service-connected death pension benefits based on the Veteran's service in the New Philippine Scouts between 1946 and 1949.  

Applicable law and regulations provide that VA "shall pay to the surviving spouse of each Veteran of a period of war who met the service requirements prescribed in section 1521(j) of this title, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability, pension at the rate prescribed by this section."  38 U.S.C.A. § 1541(a).  Under 38 U.S.C.A. § 1521(j), "[a] Veteran meets the service requirements of this section if such Veteran served in the active military, naval or air service" for a period of at least 90 days.  See 38 U.S.C.A. § 1521(j).

As relevant to the appellant's claim, service in the Philippine Scouts is included for purposes of pension, compensation, dependency and indemnity compensation, and burial allowance only when Veterans served as members of the Regular Philippine Scouts prior to October 6, 1945.  See 38 C.F.R. §§ 3.40(a), (2010) (emphasis added).  Service in the New Philippine Scouts is included only for purposes of compensation and dependency and indemnity compensation.  See 38 C.F.R. §§ 3.40(b) (2010) (emphasis added).  

The Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to non-service-connected death pension benefits.  NPRC certified that the Veteran only had active service in the New Philippine Scouts from August 29, 1946, to April 5, 1949.  Despite the appellant's assertions to the contrary, the evidence does not show that the Veteran's recognized service was as a member of the Regular Philippine Scouts prior to October 6, 1945, or as a member of the Armed Forces of the United States.  Because the Veteran's recognized service in the New Philippine Scouts is included only for purposes of compensation and dependency and indemnity compensation, the Board finds that the appellant is not eligible for non-service-connected death pension benefits.

Accrued Benefits Claim

The appellant finally contends that she is entitled to accrued benefits.

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that the preponderance of the evidence is against the appellant's claim for accrued benefits.  Here, the appellant filed her accrued benefits claim in September 2008, more than 14 years after the Veteran's death in March 1994.  Thus, the threshold requirement that an accrued benefits claim be filed within 1 year of a Veteran's death has not been met.  See 38 U.S.C.A. § 5121(c).  Even assuming for the sake of argument only that the appellant had filed a timely accrued benefits claim (i.e., within 1 year of the Veteran's death in March 1994, or by March 1995), the Board observes that, prior to the Veteran's death, he had not filed any claims for benefits which were pending at VA at the time of his death.  There is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Accordingly, because the threshold legal criteria for establishing entitlement to accrued benefits are not met, the appellant's (untimely filed) accrued benefits claim is denied based on the lack of legal merit.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to non-service-connected death pension benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


